DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1 – 20 are pending.
Allowable Subject Matter
Claims 1 – 20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding Claim 1, the prior art of record does not teach claimed limitation: “a display control circuit comprising a display switch, a display signal line and a display control line, the display switch having a control terminal electrically connected to the display control line, a first terminal electrically connected to the display signal line, and a second terminal electrically connected to a respective one of the plurality of data lines; and a selection circuit comprising a selection switch and a selection control line, the selection switch having a control terminal electrically connected to the selection control line, a first terminal electrically connected to a selection signal terminal, and a second terminal electrically connected to the display control line, wherein the selection signal terminal is configured to provide a signal for turning off the display switch when the test switch and the selection switch are turned on” in combination with all other claimed limitations of claim 1.
Regarding Claims 2 – 15, the claims are allowed as they further limit allowed claim 1.
Regarding Claim 16, the prior art of record does not teach claimed limitation: “the display control circuit comprises a display switch, a display signal line and a display control line, the display switch having a control terminal electrically connected to the display control line, a first terminal electrically connected to the display signal line, and a second terminal electrically connected to a respective one of the plurality of data lines; and the selection circuit comprises a selection switch and a 
configured to provide a signal for turning off the display switch when the test switch and the selection switch are turned on” in combination with all other claimed limitations of claim 16.
Regarding Claims 17 – 19, the claims are allowed as they further limit allowed claim 16.
Regarding Claim 20, the prior art of record does not teach claimed limitation: “a display control circuit comprising a display switch, a display signal line and a display control line, the display switch having a control terminal electrically connected to the display control line, a first terminal electrically connected to the display signal line, and a second terminal electrically connected to a respective one of the plurality of data lines; and a selection circuit comprising a selection switch and a selection control line, the selection switch having a control terminal electrically connected to the selection control line, a first terminal electrically connected to a selection signal terminal, and a second terminal electrically connected to the display control line, wherein the selection signal terminal is configured to provide a signal for turning off the display switch when the test switch and the selection switch are turned on” in combination with all other claimed limitations of claim 20.

The closest references are found based on the updated search:
Wang (US 11,222,561 B2) discloses a test pad pin of a display panel test circuit electrically connected to a display panel test circuit, wherein the display panel test circuit comprises: a plurality of metal-oxide-semiconductor field-effect transistors (MOSFETs); a first signal line electrically connected to gates of the MOSFETs; a second signal line electrically connected to sources of a part of the MOSFETs; and a third signal line electrically connected to sources of 
Hwang et al. (US 2021/0272488 A1) suggests a display device comprising: a display panel comprising a plurality of pixels arranged in rows and columns; and a display driving circuit providing a driving signal to a plurality of data lines connected to the plurality of pixels, and comprising a crack detector circuit, wherein the crack detector circuit, in response to a test command, detects a crack in the display driving circuit, and outputs a test result signal including information about whether a crack has occurred in the display driving circuit to the outside of the display driving circuit (see claim 22).
Satoh (US 10,467,974 B2) teaches a display driver for driving a display panel having a plurality of data lines in which a plurality of pixels are arranged, the display driver comprising: n output lines each of which is connected to at least one of the plurality of data lines, n being an integer greater than 1; a data acquiring unit acquiring n pixel data from a driving control unit, each of the n pixel data designating a brightness gradation for each pixel formed on a corresponding one of the plurality of data lines, respectively; a test control circuit configured to generate n test data each of which designates a brightness gradation for each pixel formed on a corresponding one of the plurality of data lines, respectively, and control a connected-state test for testing the display panel and a disconnected-state test for testing the display driver (see claim 1).


However, the combination or each of the cited references above does not disclose nor fairly suggest each and every claimed limitation of independent claims 1, 16, and 20, therefore claims 1 – 20 are allowed.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GIOVANNI ASTACIO-OQUENDO whose telephone number is (571)270-5724. The examiner can normally be reached Monday - Friday, 8:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HUY PHAN can be reached on 571-272-7924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.